Citation Nr: 1739353	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for right shin splints rated as 10 percent disabling.  

2. Entitlement to an increased rating for left shin splints rated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A May 2010 rating decision granted 10 percent ratings for the Veteran's right and left shin splints effective from the date of claim under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during an August 2011 travel board hearing.  A transcript of that hearing is of record. 

The Board previously remanded this case for additional development in September 2016.  The case has now been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is necessary due to change in law that occurred since the previous remand.  

In July 2016, the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 4.59, read together with 38 C.F.R. §§ 4.40 and 4.45, "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  See Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The CAVC determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 -active motion, passive motion, weight-bearing, and non-weight-bearing -is required "in every case in which those tests can be conducted."  Id., at 168, n.7.

Following the September 2016 Board remand, the Veteran was afforded a new examination, which was conducted in December 2016.  However, these most recent VA examinations of record do not contain range of motion testing results in its entirety as required by Correia; specifically, it lacks discussions for pain associated with passive motion, as well as that with non-weight-bearing motion.  As such, a new examination is required.

In addition, the Board notes that a knee and lower leg examination was specifically requested in November 2016 following the previous September 2016 remand.  However, the Veteran's claims file contains only results from two examinations, one for ankle and the other for foot, with no evidence for an examination for knee and lower leg.  Since the Veteran has shin splints, it is crucial for him to be examined for his knee and lower leg conditions in addition to his ankle and foot in order to ascertain severity and extent of his shin disability .  

Therefore, a new and complete medical examination must be obtained to rectify the inadequacies of the VA examinations on file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 2016 to the present.

2.  Schedule the Veteran for a VA musculoskeletal joints examination for knee, lower leg, ankle, and foot to determine the current severity of the service-connected shin splints at issue in this appeal.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must include testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Further, the examiner must include testing to determine whether the Veteran would experience any additional limitation of motion during flare-ups.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so 

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




